In an action to recover damages for defendant’s alleged negligence in honoring three forged cheeks drawn on plaintiff’s checking account, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, entered June 19, 1973, as denied its motion to dismiss that part of the complaint which alleges a claim for punitive damages. Order reversed insofar as appealed from, on the law, with $20 costs and disbursements, and motion granted. The complaint fails to state a basis for recovery of punitive damages from the defendant bank. We do not believe this is a case in which such damages may be awarded (Walker v. Sheldon, 10 R Y 2d 401; James v. Powell, Í9 R Y 2d 249; Vinlis Gonstr. Go. v. Boreck, 27 R Y 2d 687; Greiss v. Boyal Nat. Bank, 31 R Y 2d 1003). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.